DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Response to Amendment
With regards to the amendment filed on 03/22/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-21 are pending.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 03/22/2021, with respect to the rejection(s) of claim(s) 1, 2, 9, 10-13, 20, and 21 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9-13, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2016/0003648 A1 to Barfoot et al. (hereinafter “Barfoot”) in view of Patent No. 4,588,296 to Cahill et al. (“Cahill”).  Barfoot was applied in a prior Office action.
In re claim 1, Barfoot discloses, see Figures 1-4, an apparatus, comprising: 
an electronic circuit (110/210) configured to receive data to be transmitted over an optical cable (125/225) and to convert the data into a modulating signal; 
an electro-acoustic transducer (115/215) coupled to a section of the optical cable (125/225) and configured to vibrate in response to the modulation signal so as to provide a vibration and/or stretching of the section of the optical cable (125/225) and, thus, modulates the data onto an optical carrier traversing the optical cable (125/225).  See paragraphs [0017]-[0025] of Barfoot for further details. 

Thus, Barfoot differs from claim 1 in that he does not specifically mention that his transducer (115/215) vibrates along a longitudinal axis of the optical cable (125/225) and Barfoot also does not mention a coupler mechanically coupled to first and second ends of the stretched section of the optical cable (125/225) and configured to be vibrated along the longitudinal axis of the optical cable (125/225) by the transducer (115/215) so as to apply to the first and second end of the section a longitudinal stretching force that varies a mechanical length of the section.  Cahill, on the other hand, teaches an electro-acoustic transducer (510) that is capable of vibrating along a longitudinal axis of an optical cable (502) and Cahill also teaches a coupler (506, 508) mechanically coupled to first and second ends of a section of the optical cable (502) and configured to be vibrated along the longitudinal axis of the optical cable (502) by the transducer (510) so as to apply to the first and second end of the section a longitudinal stretching force that See FIG. 22 and col. 17, lines 5-51 of Cahill. In order to provide the modulation, vibration, and/or stretching required by Barfoot, the electro-acoustic transducer (510) and coupler (506, 508) of Cahill would have been used in place of the electro-acoustic transducer (115/215) of Barfoot, thereby obtaining the invention specified by claim 1. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Barfoot combined with Cahill.

In re claim 2, the coupler (506, 508) of Cahill comprises first and second brackets (506, 508) that are fixed to respective ends of the section of the optical cable (502), as seen in FIG. 22 of Cahill, and wherein the electro-acoustic transducer (510) is configured to vibrate the brackets (506, 510), so as to modulate the mechanical length of the section.  

In re claim 9, the coupler (506, 508) of Cahill is configured to be coupled only to an exterior of the optical cable (502) without penetrating the optical cable (502) as seen in FIG. 22 of Cahill.

In re claim 10, Barfoot in view of Cahill only differs in that Cahill does not teach that his coupler (506, 508) is configured to be detachable from his optical cable (502).  It has been held that making a part removable is obvious.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the Dulberg, it would have been obvious to make the coupler (506, 508) of Cahill removable or detachable from the optical cable (502) in order to obtain access to the sections of the optical cable to which the coupler (506, 508) is applied. Therefore, it would have been further obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 10 in view of Barfoot combined with Cahill and further in view of the court’s holding in Dulberg.

In re claim 11, Barfoot discloses a system, see Figures 1-2, comprising: 
a control unit/interrogator (120/220), configured to transmit an optical carrier over an optical cable (125/225), to receive a modulated version of the optical carrier from the optical cable (125/225), and to extract data from the modulated version; and 
one or more coupling devices, each comprising: 
an electronic circuit (110/210), configured to receive data to be transmitted to the control unit (120/220) over the optical cable (125/225), and to convert the data into a modulating signal; 
an electro-acoustic transducer (115/215) coupled to a section of the optical cable (125/225) and configured to vibrate in response to the modulation signal so as to provide a vibration and/or stretching of the section of the optical cable (125/225) and, thus, modulates the data onto an optical carrier traversing the optical cable (125/225).  See paragraphs [0017]-[0025] of Barfoot for further details. 
	
Thus, Barfoot differs from claim 11 in that he does not specifically mention that his transducer (115/215) vibrates along a longitudinal axis of the optical cable (125/225) and Barfoot also does 

Cahill, as previously discussed, teaches an electro-acoustic transducer (510) that is capable of vibrating along a longitudinal axis of an optical cable (502) and Cahill also teaches a coupler (506, 508) mechanically coupled to first and second ends of a section of the optical cable (502) and configured to be vibrated along the longitudinal axis of the optical cable (502) by the transducer (510) so as to apply to the first and second end of the section a longitudinal stretching force that varies a mechanical length of the section.  See FIG. 22 and col. 17, lines 5-51 of Cahill. In order to provide the modulation, vibration, and/or stretching required by Barfoot, the electro-acoustic transducer (510) and coupler (506, 508) of Cahill would have been used in place of the electro-acoustic transducer (115/215) of Barfoot, thereby obtaining the invention specified by claim 11. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Barfoot combined with Cahill.

In re claim 12, Barfoot also discloses a method, comprising: 
receiving data to be transmitted over an optical cable (125/225), and converting the data into a modulating signal (paragraphs [0017]-[0018]): 
vibrating an electro-acoustic transducer (125/225) in response to the modulating signal so as to apply a stretching force that varies a mechanical length of a section of the optical cable See paragraphs [0017]-[0025] of Barfoot for further details.
	
Thus, Barfoot differs from claim 12 in that he does not specifically mention that his transducer (115/215) vibrates along a longitudinal axis of the optical cable (125/225) and Barfoot also does not mention vibrating a coupler which is mechanically coupled to first and second ends of the stretched section of the optical cable (125/225), along the longitudinal axis of the optical cable (125/225) by the transducer (115/215) so as to apply to the first and second end of the section a longitudinal stretching force that varies the mechanical length of the section.  

Cahill, as previously discussed, teaches an electro-acoustic transducer (510) that is capable of vibrating along a longitudinal axis of an optical cable (502) and Cahill also teaches a coupler (506, 508) mechanically coupled to first and second ends of a section of the optical cable (502) and configured to be vibrated along the longitudinal axis of the optical cable (502) by the transducer (510) so as to apply to the first and second end of the section a longitudinal stretching force that varies a mechanical length of the section.  See FIG. 22 and col. 17, lines 5-51 of Cahill. In order to provide the modulation, vibration, and/or stretching required by Barfoot, the electro-acoustic transducer (510) and coupler (506, 508) of Cahill would have been used in place of the electro-acoustic transducer (115/215) of Barfoot, thereby obtaining the invention specified by claim 12. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 12 in view of Barfoot combined with Cahill.
In re claim 13, the coupler (506, 508) of Cahill comprises first and second brackets (506, 508) that are fixed to respective ends of the section of the optical cable (502), as seen in FIG. 22 of Cahill, and wherein the electro-acoustic transducer (510) is configured to vibrate the brackets (506, 510), so as to modulate the mechanical length of the section.  

In re claim 20, the coupler (506, 508) of Cahill is configured to be coupled only to an exterior of the optical cable (502) without penetrating the optical cable (502) as seen in FIG. 22 of Cahill.

In re claim 21, Barfoot in view of Cahill only differs in that Cahill does not teach that his coupler (506, 508) is configured to be detachable from his optical cable (502).  It has been held that making a part removable is obvious.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  In view of Dulberg, it would have been obvious to make the coupler (506, 508) of Cahill removable or detachable from the optical cable (502) in order to obtain access to the sections of the optical cable to which the coupler (506, 508) is applied. Therefore, it would have been further obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 21 in view of Barfoot combined with Cahill and further in view of the court’s holding in Dulberg.


Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot in view of Cahill, as applied to claim 1 or 12 above, and further in view of Patent No. 8,687,927 to Grosso et al. (“Grosso”).  Grosso was applied in a prior Office action.
In re claims 4 and 15, Barfoot in view of Cahill only differs in that neither teaches their electro-acoustic transducer comprises first and second transducer elements stacked back-to- back. Grosso, on their other hand, teaches a mechanical coupler (4/6/7) that comprises first and second transducer elements (7a, 7b) that are stacked back-to- back.  See col. 4, lines 17-32 and col. 6, lines 25-68 of Grosso. In order to use an acoustic frequency range between 0.4 Hz and 10 KHz, the coupler (506, 507) of Barfoot in view of Cahill would have been substituted with the mechanical transducer (4/6/7) of Grosso, thereby obtaining the invention specified by claims 4 and 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 4 and 15 in view of Barfoot combined with Cahill and further in view of Grosso.
Allowable Subject Matter
Claims 3, 5-8, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the examiner’s opinion, it would not have been obvious to modify Barfoot in view of Cahill to include any of the limitations of claims 3, 5-8, 14, and 16-19 absent applicant’s own teachings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
May 22, 2021